                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DANIEL W. VLACH, Owner, LGM
Services LLC; and AMY N. MARRS,
Owner, LGM Services LLC;                                   8:19CV198

                  Petitioners,
                                                             ORDER
     vs.

UNITED STATES,

                  Respondent.


     1)   The unopposed motion to withdraw filed by Gretchen L. McGill, as
     counsel of record for Petitioners (Filing No. 15), is granted.

     2)     Gretchen L. McGill shall provide a copy of this order to Petitioners
     and shall file a certificate of service stating she has down so and disclosing
     Petitioners’ current or last known address.

     3)     On or before August 26, 2019, Petitioners shall either: (a) obtain the
     services of counsel and have that attorney file an appearance in this case;
     or (b) file a statement notifying the court of their intent to litigate this case
     without the assistance of counsel. The failure to do so may result in
     dismissal of Petitioners' claims without further notice.

     Dated this 5th day of August, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
